UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8130


LARRY COCHRAN,

                  Petitioner - Appellant,

             v.

KUMA DEBOO, Warden;       BUREAU   OF   PRISONS;       UNITED   STATES
DEPARTMENT OF JUSTICE,

                  Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cv-00126-JPB-JSK)


Submitted:    November 19, 2008             Decided:    December 5, 2008


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Cochran, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry     Cochran,          a    federal     prisoner,      appeals       the

district      court’s       order       accepting   the       recommendation     of     the

magistrate     judge        and    denying     relief    on    his   28 U.S.C.    §    2241

(2000)   petition.            We    have      reviewed   the     record   and    find    no

reversible error.           Accordingly, we affirm for the reasons stated

by the district court.              Cochran v. Deboo, No. 3:08-cv-00126-JPB-

JSK   (N.D.    W.     Va.    Sept.      22,    2008).     We    deny    the   motion    for

preparation of a transcript at government expense and dispense

with oral argument because the facts and legal contentions are

adequately     presented           in   the    materials       before   the   court     and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                                2